Matter of Lawrence v Lawrence (2017 NY Slip Op 05023)





Matter of Lawrence v Lawrence


2017 NY Slip Op 05023


Decided on June 16, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


887 CAF 15-01961

[*1]IN THE MATTER OF CHERIS N. LAWRENCE, PETITIONER-RESPONDENT,
vSTEPHEN C. LAWRENCE, RESPONDENT-RESPONDENT. - SUSAN B. MARRIS, ESQ., ATTORNEY FOR THE CHILD, APPELLANT. 


SUSAN B. MARRIS, ATTORNEY FOR THE CHILD, MANLIUS, APPELLANT PRO SE.
STEPHANIE N. DAVIS, ATTORNEY FOR THE CHILD, OSWEGO.

	Appeal from an order of the Family Court, Oswego County (Thomas Benedetto, R.), entered August 28, 2015 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 6, the Attorney for the Child representing the parties' oldest child appeals from an order dismissing the mother's petition seeking modification of a custody order. Inasmuch as "the mother has not taken an appeal from that order[, the] child[ ], while dissatisfied with the order, cannot force the mother to litigate a petition that she has since abandoned" (Matter of Kessler v Fancher, 112 AD3d 1323, 1324). A child in a custody matter does not have "full-party status" (Matter of McDermott v Bale, 94 AD3d 1542, 1543), and we decline to permit the child's desires "to chart the course of litigation" (Kessler, 112 AD3d at 1324).
Entered: June 16, 2017
Frances E. Cafarell
Clerk of the Court